DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on November 17, 2021.

Response to Arguments
Applicant's arguments filed on November 17, 2021 have been fully considered but they are not persuasive because of the following reasons explained below.

Applicant respectfully asserts that the cited prior art does not meet the limitations “…the second surface has a plurality of second projecting elements that project from the second surface in a direction away from the impeller, such that the plurality of first projecting elements and the plurality of second projecting elements project in opposing directions from each other with respect to the axial direction of the shaft…”.

The Examiner respectfully submits that ZERELLES (Fig. 2) discloses a second surface (702) has a plurality of second projecting elements (inner-most circumferential row of studs 11) that project from the second surface (702) in a direction away (opposite with respect to the radial direction along the diameter of motor mount 5) from the impeller (10), such that the plurality of first projecting elements ([0048]: outer-most circumferential row of studs 11) and the plurality of second projecting elements (inner-most circumferential row of studs 11) project in opposing directions from each other with respect to the axial direction of the shaft (3
Further on, it is noted that the first projecting elements ([0048]: outer-most circumferential row of studs 11) and the second projecting elements (inner-most circumferential row of studs 11) that are interpreted to meet said limitations are the corresponding first and second projecting elements (((opposite at 180°))) from the circumferential rows comprising the corresponding projecting elements (outer-most circumferential row of studs 11 and inner-most circumferential row of studs 11).

Disposition of Claims
     Claims 1-3 and 5-11 are pending in this application.
     Claims 1-3 and 5-11 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZERELLES – (US 2015/0118054 A1).

With regard to claim 1, ZERELLES (Fig. 2) disclose:
A blower (1
a motor mount (5) for a blower of an air-conditioning system of a motor vehicle ([0002]); 
a blower housing ([0013]: unshown housing surrounding impeller in combination with housing 4) in which an electric motor ([0036]) is held via the motor mount (5); 
an impeller (10) being drivably disposed in the blower housing on a shaft (3) of the electric motor, the impeller (10) having a side (inner circumferential side of impeller 10 is facing the electric motor) oriented toward the electric motor, and the motor mount (5) having a first surface (Please see ZERELLES Annotated Fig. 2 below: 701) that faces toward the impeller (10); and
a second surface (Please see ZERELLES Annotated Fig. 2 below: 702) that faces away from the impeller (10), such that the first surface (701) and the second surface (702) face opposing directions from each other with respect to an axial direction of the shaft (3); and 
a gap (Please see ZERELLES Annotated Fig. 2 below: 801) formed between the impeller (10) and the first surface (701), 
wherein the first surface (701) has a plurality of first projecting elements ([0048]: outer-most circumferential row of studs 11) that project from the first surface (701) in a direction ([0046, 0048]) toward the impeller (10), and 
the second surface (702) has a plurality of second projecting elements (inner-most circumferential row of studs 11) that project from the second surface (702) in a direction away (opposite with respect to the radial direction along the diameter of motor mount 5) from the impeller (10), such that the plurality of first projecting elements ([0048]: outer-most circumferential row of studs 11) and the plurality of second projecting elements (inner-most circumferential row of studs 11) project in opposing directions from each other with respect to the axial direction of the shaft (3).


    PNG
    media_image1.png
    640
    1083
    media_image1.png
    Greyscale

ZERELLES Annotated Fig. 2

With regard to claim 2, ZERELLES disclose the blower according to claim 1, and further on ZERELLES also discloses:
wherein the first surface (701) is an annular surface.

With regard to claim 3, ZERELLES disclose the blower according to claim 1, and further on ZERELLES also discloses:
wherein the first surface (701) is a surface of an annular flange (501).

With regard to claim 5, ZERELLES disclose the blower according to claim 1, and further on ZERELLES
wherein the first projecting elements (outer-most circumferential row of studs 11) and/or second projecting elements (inner-most circumferential row of studs 11) are designed as hemispherical elements or sphere segment elements or as cylindrical pins having a hemispherical end ([0048]).

With regard to claim 6, ZERELLES disclose the blower according to claim 1, and further on ZERELLES also discloses:
wherein the first projecting elements (outer-most circumferential row of studs 11) and/or the second projecting elements (inner-most circumferential row of studs 11) are provided with a varied or identical design ([0058]) in their projecting height and/or in their diameter ([0018]).

With regard to claim 7, ZERELLES disclose the blower according to claim 1, and further on ZERELLES also discloses:
wherein the first projecting elements (outer-most circumferential row of studs 11) projecting toward the impeller (10) are arranged in circumferential rows and/or are arranged in a randomly distributed manner over a circumference, and/or wherein the second projecting elements (inner-most circumferential row of studs 11) projecting away from the impeller (10) are arranged in circumferential rows and/or are arranged in a randomly distributed manner over the circumference.

With regard to claim 8, ZERELLES disclose the blower according to claim 1, and further on ZERELLES
wherein the first projecting elements (outer-most circumferential row of studs 11) are arranged in a first annular area of the motor mount (5) and the second projecting elements (inner-most circumferential row of studs 11) are arranged in a second annular area of the motor mount (5), and wherein the first projecting elements (outer-most circumferential row of studs 11) are arranged radially on an outside, and the second projecting elements (inner-most circumferential row of studs 11) are arranged radially on an inside.

With regard to claim 9, ZERELLES disclose the blower according to claim 1, and further on ZERELLES also discloses:
wherein the first projecting elements (outer-most circumferential row of studs 11) are arranged in the radial area of the outer radius of the impeller (10).

With regard to claim 10, ZERELLES disclose the blower according to claim 1, and further on ZERELLES also discloses:
wherein the first projecting elements (outer-most circumferential row of studs 11) penetrate the gap (801), while a residual gap still remains between the end of the first projecting elements (outer-most circumferential row of studs 11) and the impeller (10).

With regard to claim 11, ZERELLES disclose the blower according to claim 1, and further on ZERELLES (Fig. 2) also discloses:
wherein the impeller (10) has a blade system on an end face oriented toward the motor mount (5), blades of the impeller (10) project toward the motor mount (5) and toward the first projecting elements (outer-most circumferential row of studs 11).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GRANT MOUBRY/Primary Examiner, Art Unit 3747